IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20884
                        Conference Calendar
                         __________________


DAN HOLLOWAY, JR.,

                                       Plaintiff-Appellant,

versus

TEXAS DEP'T OF CRIMINAL JUSTICE -
MEDICAL DEP'T, ET. AL.,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-161
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     The appellate brief submitted by Dan Holloway, Jr., does not

contain citation to authority or to the record.    Holloway makes

no effort to identify any purported error the district court made

in dismissing his civil rights suit.    We DISMISS the appeal for

want of prosecution.   See 5th Cir. R. 42.3.2.

     DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.